EXHIBIT 10.1

REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
by and between
WICHITA MOB FUND I LLC,
a Delaware limited liability company
(“Seller”)
and
GAHC3 WICHITA KS MOB, LLC,
a Delaware limited liability company
(“Buyer”)

























 
1
 
 




--------------------------------------------------------------------------------

                                            

TABLE OF CONTENTS


 
Page
Article I. SALE OF PROPERTY
1
1.1    Property to Be Sold    
2
1.2    Purchase Price
2
1.3    Deposit and Escrow
3
1.4    Closing Date
3
Article II. TITLE AND SURVEY
3
2.1    Title and Survey
3
2.2    Required Title Condition
3
Article III. INSPECTION AND DUE DILIGENCE PERIOD
4
3.1    Access and Inspections
4
3.2    Due Diligence Period
5
3.3    Items to Be Provided by Seller
5
3.4    Service Contracts
5
3.5    Buyer’s Possible Early Termination
5
3.6    Consequences of Buyer’s Early Termination
6
Article IV. REPRESENTATIONS, WARRANTIES AND COVENANTS
6
4.1    Seller’s Representations
6
4.2    Buyer’s Representations
10
4.3    Survivability of Representations and Warranties
11
4.4    Property Conveyed “As Is”
11
4.5    Seller Covenants Prior to Closing
12
4.6    Indemnifications
14
Article V. CLOSING
15
5.1    Escrow Agent
15
5.2    Escrow Instructions; Opening of Escrow
15
5.3    Closing
15
5.4    Conditions Precedent Favoring Buyer
15
5.5    Conditions Precedent Favoring Seller
17
5.6    Seller’s Deliveries
18
5.7    Buyer’s Deliveries
19
5.8    Costs, Prorations and Credits
20
5.9    Distribution of Funds and Documents
23
5.10    Completion of Documents
24
5.11    Possession and Tenant Notices
24
5.12    Holdback
24
5.13    Master Lease
24
Article VI. TERMINATION AND DEFAULT
25
6.1    Buyer’s Default
25
6.2    Seller’s Default.
25
Article VII. CASUALTY DAMAGE OR CONDEMNATION
26
7.1    Casualty
26


 
2
 
 




--------------------------------------------------------------------------------

                                            



7.2 Condemnation
26


Article VIII. REAL ESTATE COMMISSION
27


Article IX. MISCELLANEOUS
27


9.1    Entire Agreement; Third Party Beneficiaries
27


9.2    Binding on Successors and Assigns
27


9.3    Assignment by Buyer
27


9.4    Waiver
28


9.5    Governing Law
28


9.6    Counterparts
28


9.7    Notices
28


9.8    Attorneys’ Fees
29


9.9    IRS Real Estate Sales Reporting
30


9.10    Time Periods
30


9.11    Modification of Agreement
30


9.12    Survival of Provisions after Closing
30


9.13    Further Instruments
30


9.14    Descriptive Headings; Word Meaning
30


9.15    Business Day
30


9.16    Construction of Agreement
30


9.17    Severability
30


9.18    Exclusivity
31


9.19    Section 1031 Exchange
31


9.20    Buyer’s Disclosures
31


9.21    REIT Status
31


9.22    Non-Solicitation
32


9.23    Board Approval    
32


ESTOPPEL CERTIFICATE
5


EXHIBITS AND SCHEDULES
    


Exhibit “A”
Legal Description


Exhibit “B”
List of Tenant Leases


Exhibit “C”
Property Information


Exhibit “D”
As is Certificate


Exhibit “E”
Form Tenant Estoppel


Exhibit “F”
Deed


Exhibit “G”
Bill of Sale, Assignment and Assumption of Leases and Contracts


Exhibit “H”
Representation Letter


Exhibit “I”
Audit Inquiry Letter


Exhibit “J”
Post-Closing Escrow Agreement


Schedule 4.1.12
List of Contracts






 
3
 
 




--------------------------------------------------------------------------------

                                            

REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 24th day of July, 2014 (the “Effective Date”), by and
between WICHITA MOB FUND I LLC, a Delaware limited liability company (“Seller”);
GAHC3 WICHITA KS MOB, LLC, a Delaware limited liability company (“Buyer”); and
FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).
RECITALS
I.    Seller owns fee simple title to certain real property located at 7111 East
21st Street, Wichita, Kansas 67206 and certain other assets as hereinafter
described.
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
SALE OF PROPERTY
1.1    Property to Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell and convey to Buyer, and Buyer agrees to purchase from Seller,
upon the terms and conditions of this Agreement, the following (collectively,
the “Property”):
1.1.1    Fee simple title to all of the land described and/or shown on Exhibit
“A” attached hereto, together with all privileges, rights, easements and
appurtenances belonging to such land, including without limitation, all right,
title and interest (if any) of Seller in and to any streets, alleys, passages,
and other rights-of-way or appurtenances included in, adjacent to or used in
connection with such land and all right, title and interest (if any) of Seller
in all mineral and development rights appurtenant to such land (collectively,
the “Land”);
1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (collectively, the
“Improvements” and together with the Land, the “Real Property”);
1.1.3    All leases, including any and all modifications of and amendments
thereto, as reflected on Exhibit “B” attached hereto, with all persons leasing
the Real Property or any part thereof (each, a “Tenant”) or hereafter entered
into in accordance with the terms hereof prior to Closing (collectively, the
“Tenant Leases”), together with all security deposits, other deposits held in
connection with the Tenant Leases, and all of Seller’s right title and interest
in

 
 
 
 




--------------------------------------------------------------------------------



and to all guarantees, letters of credit and other similar credit enhancements
providing additional security for such Tenant Leases;
1.1.4    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property, including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies
(collectively, the “Tangible Personal Property”); (ii) any and all plans and
specifications, architectural and/or engineering drawings; and (iii) any and all
trade names used or utilized in connection with the Property, including, without
limitation, the trade name “Primary Care Associates Medical Office Building”
(collectively, the “Intangible Personal Property” and collectively with the
Tangible Personal Property, the “Personal Property”);
1.1.5    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.6    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);
1.1.7    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however, and notwithstanding
the foregoing, that Seller shall terminate effective at Closing, at Seller’s
sole cost and expense, any Contracts that Buyer does not elect to assume
pursuant to Section 3.4.
1.2    Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be Eight Million Eight Hundred Thousand and No/100 Dollars
($8,800,000.00). The Purchase Price shall be paid to Seller by Buyer on the
Closing Date (as defined in Section 1.4), plus or minus all adjustments or
credits as set forth herein, by wire transfer of immediately available federal
funds.
1.3    Deposit and Escrow.
1.3.1    Within three (3) Business Days of the Effective Date, Buyer shall
deliver to Escrow Agent at the following address: 777 South Figueroa Street,
Suite 400, Los Angeles, California 90017, attention: Brian Serikaku, telephone:
(213) 271-1774, facsimile: (877) 398-1603, e-mail: bmserikaku@firstam.com, a
deposit in the amount of Two Hundred Thousand and No/100 Dollars ($200,000.00)
(together with any interest thereon, the “Deposit”). The Deposit shall be held
in an insured, interest-bearing account with interest accruing for the benefit
of Buyer. The Escrow Agent may conclusively rely upon and act in accordance with
any certificate, instructions, notice, letter, e-mail, facsimile, or other
written instrument believed to be genuine and signed or communicated by the
proper party or parties.
1.3.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer’s Approval Notice (as defined in
Section 3.5), the Deposit shall not be returned to Buyer unless escrow fails to
close due to (i) Seller’s breach or default under this Agreement, (ii) a failure
of a representation or warranty by Seller to be materially true and correct as
of the Closing, (iii) a failure of a condition precedent set forth in

 
2
 
 




--------------------------------------------------------------------------------



Section 5.4, or (iv) any other reason that entitles Buyer to have the Deposit
(less the Independent Contract Consideration, as defined in Section 1.3.3)
returned as provided for herein. In the event Buyer shall elect to terminate or
shall be deemed to have terminated this Agreement during the Due Diligence
Period (as defined below), or as otherwise provided in this Agreement, the
Deposit (and any interest accrued thereon) (less the Independent Contract
Consideration) shall be returned to Buyer as provided in Section 3.6.
1.3.3    Independent Contract Consideration. One Hundred Dollars ($100.00) of
the Deposit will be non-refundable to Buyer and shall be immediately distributed
to Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.
1.4    Closing Date. The consummation of the purchase and sale of the Property
(the “Closing”) shall take place through an escrow with Escrow Agent on the day
which is fifteen (15) days after the expiration of the Due Diligence Period (as
defined in Section 3.2) (as the same may be held earlier or extended in
accordance herewith, the “Closing Date”).
ARTICLE II.
TITLE AND SURVEY
2.1    Title and Survey. Within three (3) Business Days after the Effective
Date, Seller shall, at its sole cost and expense, provide to Buyer a preliminary
title report or commitment (the “Preliminary Report”) from Escrow Agent
(referred to herein in such capacity as the “Title Company”), together with
legible copies of all recorded encumbrances and exceptions to title. Buyer may,
in its sole and absolute discretion and at its sole cost and expense, (i)
conduct UCC searches covering Seller and the Property (the “UCC Searches”), and
(ii) order a survey of the Real Property by a licensed surveyor or registered
professional engineer (the “Survey”).
2.2    Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in the Preliminary
Report and permitted by Buyer, in Buyer’s sole and absolute discretion, as part
of the Title Policy (as defined below); and (iii) any other matters approved in
writing by Buyer, in Buyer’s sole and absolute discretion (collectively, the
“Required Title Condition”); provided however, that if Buyer fails to object, in
writing, to any matters set forth in the Preliminary Report and/or reflected on
or missing from the Survey prior to the fifth (5th) Business Day prior to the
expiration of the Due Diligence Period (as defined in Section 3.2 below), such
matters shall be deemed approved by Buyer, and the Property may be conveyed to
Buyer subject to such matters, except as otherwise provided herein (the
“Permitted Defects”). Within four (4) Business Days after the date on which
Seller receives notification from Buyer of any objections to matters set forth
on the Preliminary Report and/or reflected on or missing from the Survey (each,
an “Unpermitted Defect”), Seller shall advise Buyer in writing whether Seller
intends to cure any such Unpermitted Defect in the manner specified below and,
if so, Seller shall thereupon promptly proceed to cure such Unpermitted Defect.
If Seller declines to cure any such Unpermitted Defect, or if Seller is unable
on or prior to the Closing Date to cure such Unpermitted Defect to Buyer’s
reasonable

 
3
 
 




--------------------------------------------------------------------------------



satisfaction, then Buyer shall, within three (3) business days of receipt of
notice of Seller’s election not to cure, or notice of Seller’s failure to cure
(as applicable), at its option, (a) waive such Unpermitted Defect by proceeding
to Closing as provided in this Agreement and such defects shall become Permitted
Defects, or (b) terminate this Agreement in writing, in which event the Deposit
(less the Independent Contract Consideration) shall be returned to Buyer within
one (1) Business Day after such termination and each party shall thereupon be
released from all further obligations hereunder (except as otherwise provided
herein). Notwithstanding anything contained in this Section 2.2 to the contrary,
Seller shall be obligated, at its sole cost and expense, to satisfy, at or prior
to Closing, (i) all deeds of trust or mortgages affecting title to the Property,
and ancillary documents related to such deeds of trust or mortgages (such as
financing statements and assignments of leases and rents); and (ii) all other
monetary encumbrances affecting the Property evidenced by deeds of trust or
mortgages, tax liens, judgments, mechanics’ liens and/or other liens or charges
arising out of the acts of Seller [(i) and (ii) are hereinafter collectively
referred to as “Monetary Liens”]. Seller authorizes the use of the Purchase
Price or a portion thereof to pay and discharge any Monetary Liens at Closing.
ARTICLE III.
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access and Inspections.
3.1.1    From and after the Effective Date through the Closing, Buyer,
personally or through its authorized agent or representatives, shall be entitled
to enter upon the Property and shall have the right to make such investigations,
including appraisals, tenant interviews, interviews of government officials,
engineering studies, soil tests, environmental studies (including a Phase I
environmental site assessment) and underwriting analyses, as Buyer deems
necessary or advisable. In connection with Buyer’s the foregoing, Buyer may
access the Property upon reasonable notice to Seller and subject to Seller’s
right to have a representative present at all such inspections; provided that,
Buyer acknowledges and agrees that (i) any on-site inspections and examinations
of the Property shall be subject to the rights of the tenants and shall be
performed during normal business hours in a manner to minimize interference with
the operation of Tenant’s business at the Property; (ii) Buyer shall promptly
repair any damage to the Property or any adjacent property(ies) caused by any
actions of Buyer or Buyer’s representatives and shall restore the Property to
substantially the same condition which existed immediately prior to such
damages; (iii) Buyer must obtain Seller’s prior written consent, which consent
may be withheld in Seller’s sole discretion (and which consent, if granted, may
be subject to such conditions as Seller may require in its sole discretion), for
the performance by Buyer or its authorized agents of any invasive or intrusive
environmental testing beyond what is industry standard for a Phase I
environmental site assessment, including but not limited to any drilling or soil
borings of the surface of the Real Property or the installation of any
monitoring wells thereon; and (iv) Buyer indemnifies and holds Seller harmless
from and against any damage, injury, claim or lien caused by the activities of
Buyer or its agents or representatives on the Property, except that Buyer will
have no obligation to indemnify Seller as a result of the discovery or presence
of any pre-existing conditions, including any hazardous materials, unless such
condition was materially exacerbated solely as a result of the gross negligence
or intentional act of Buyer or Buyer’s agents or representatives. Buyer shall
furnish Seller on or prior to any entry onto the Property by Buyer or or its
agents a certificate of general liability and property

 
4
 
 




--------------------------------------------------------------------------------



damage insurance with limits maintained by Buyer, evidencing single occurrence
coverage of at least $1,000,000 per occurrence (and aggregate coverage of at
least $2,000,000) and naming Seller as an additional insured. The foregoing
indemnity and insurance obligations of Buyer shall survive Closing or any
earlier termination of this Agreement.
3.1.2    Seller shall, at Seller’s expense, turn on, run, and maintain, without
any interruption in service, electrical power and all utilities to the Property
(including, without limitation, plumbing, heating and air conditioning systems)
to facilitate Buyer’s testing and investigations thereof.
3.2    Due Diligence Period. Buyer shall have from the Effective Date until the
date that is thirty (30) days from the Effective Date (the “Due Diligence
Period”) to physically inspect the Property, review the economic data, conduct
appraisals, perform examinations of the physical condition of the Improvements,
examine the Property for the presence of Hazardous Materials (as defined below),
and to otherwise conduct such due diligence review of the Property and all of
the items to be furnished by Seller to Buyer pursuant to Section 3.3.
3.3    Items to Be Provided by Seller. No later than three (3) Business Days
after the Effective Date, Seller shall deliver to Buyer copies of all of the
information set forth on Exhibit “C” that is in Seller’s possession
(collectively, the “Property Information”). With regard to Property Information
prepared by Seller, Seller agrees that such Property Information shall be
accurate and complete. With regard to Property Information prepared by third
parties, Seller agrees to provide complete copies of the Property Information
and that Seller has not received any written notice of its inaccuracy. Seller
shall either (i) deliver to Property Information to: Attention: Phil Han,
telephone: (949) 270-9224, facsimile: (949) 474-0442, e-mail:
phan@ahinvestors.com, or (ii) make the Property Information available to Buyer
and Buyer’s representatives through an electronic data room.
3.4    Service Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s sole
cost and expense, shall terminate any Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, Seller shall terminate, at Seller’s
sole cost and expense, any and all leasing commission agreements and management
agreements affecting the Property effective on or before the Closing Date.
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove, in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property. At
any time prior to or on the expiration of the Due Diligence Period, Buyer may
provide written notice to Seller disapproving the Property for purposes of this
Article III (a “Disapproval Notice”). Unless Buyer provides Seller with a
written notice of its approval of the Property (an “Approval Notice”) prior to
or on the expiration of the Due Diligence Period, this Agreement shall
automatically terminate and the provisions of Section 3.6 shall apply.
Notwithstanding anything herein to the contrary, an Approval Notice shall not be
deemed to be a waiver by Buyer of any other rights of termination it may have as
set forth herein.



 
5
 
 




--------------------------------------------------------------------------------



3.6    Consequences of Buyer’s Early Termination. Unless Buyer provides an
Approval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Disapproval Notice to Seller pursuant to Section 3.5, this Agreement
shall immediately terminate upon the giving of such notice. In the event of
either of the foregoing, the parties shall be released from all further
obligations under this Agreement (except with respect to any provisions that by
their terms survive a termination of this Agreement). Escrow Agent shall pay the
entire Deposit (less the Independent Contract Consideration) to Buyer not later
than one (1) Business Day following termination of this Agreement. No notice to
Escrow Agent from Seller shall be required for the release of the Deposit to
Buyer by Escrow Agent under this Section, and the Deposit (less the Independent
Contract Consideration) shall be released and delivered to Buyer upon Escrow
Agent’s receipt of Buyer’s confirmation of termination of the Agreement pursuant
to this Article III, despite any objection or potential objection by Seller.
ARTICLE IV.
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1    Seller is a limited liability company validly formed and in good
standing in the State of Delaware and qualified to do business in the State of
Kansas. Seller has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller have been duly and validly authorized by all
necessary action on the part of Seller, and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
4.1.2    Seller owns fee simple title to the Real Property. To Seller’s
knowledge, there are no outstanding rights of first refusal, rights of reverter
or options to purchase relating to the Property or any interest therein, and
there are no unrecorded or undisclosed documents or other matters which affect
title to the Property other than the Tenant Leases. Subject to the Tenant
Leases, Seller has enjoyed the continuous and uninterrupted quiet possession,
use and operation of the Property, without material complaint or objection by
any person.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on

 
6
 
 




--------------------------------------------------------------------------------



OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.
4.1.6    There are no actions, suits or proceedings pending, or, to Seller’s
knowledge, threatened against (i) the Property or any portion thereof, or (ii)
Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
limited liability company agreement of Seller or any other agreement or
instrument to which Seller is a party or by which all or any part of the
Property is bound or (b) any law or any order, writ, injunction or decree of any
court or governmental authority, (ii) results in the creation or imposition of
any lien, charge or encumbrance upon its property pursuant to any such agreement
or instrument, or (iii) violates any restriction, requirement, covenant or
condition to which all or any part of the Property is bound.
4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.
4.1.10    There are no pending or, to Seller’s knowledge, threatened
condemnation proceedings relating to the Property.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases. The Rent Roll provided to Buyer pursuant to Section 3.3, as updated
pursuant to Section 5.6.4, is true, correct, and complete. There are no rights
to renew, extend or terminate the Tenant Leases or expand any Tenant Lease
premises, except as shown in the Rent Roll and the Tenant Leases. There is no
Tenant Lease which provides that Tenant pays rent in the form of percentage
rent. No rent or other payments have been collected in advance for more than one
(1) month and no rents or other deposits are held by Seller, except the security
deposits described on the Rent Roll and rent for the current month. To Seller’s
knowledge, neither Seller

 
7
 
 




--------------------------------------------------------------------------------



nor any tenant is in default under its respective Tenant Lease, and there exists
no condition or circumstance or written notice of any condition or circumstance
which, with the passage of time, would constitute a default under any of the
Tenant Leases by any party. To Seller’s knowledge, no tenant has asserted any
written claim of offset or other defense in respect of its or Seller’s
obligations under its respective Tenant Lease. To Seller’s knowledge, no Tenant
has (i) filed for bankruptcy or taken any similar debtor-protection measure,
(ii) defaulted under its Tenant Lease, (iii) discontinued operations at the
Property or (iv) given notice of its intention to do any of the foregoing.
4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. The list of Contracts set forth on Schedule 4.1.12 is
true, current and complete. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.
4.1.13    There are no tenant improvement allowances, tenant improvement
obligations of landlord, leasing commissions and/or rent concessions with
respect to any Tenant Lease, except as shown in the Rent Roll.
4.1.14    Seller has not received any written notice from, and, to Seller’s
knowledge, there are no grounds for, any association, declarant or easement
holder requiring the correction of any condition with respect to the Property,
or any part thereof, by reason of a violation of any other restrictions or
covenants recorded against the Property. Seller is not in default under any such
document, nor, to Seller’s knowledge, is any other party subject to any such
document.
4.1.15    Seller has not received any written notice from, and, to Seller’s
knowledge there no grounds for, any governmental agency requiring the correction
of any condition with respect to the Property, or any part thereof, by reason of
a violation of any applicable federal, state, county or municipal law, code,
rule or regulation (including those respecting the Americans With Disabilities
Act), which has not been cured or waived. To Seller’s knowledge, Seller and the
Property are in compliance with all applicable federal, state, county and
municipal laws, codes, rules and/or regulations.
4.1.16    To Seller’s knowledge, the Property is properly zoned for its current
use. There is no pending or, to Seller’s knowledge, threatened request,
application or proceeding to alter or restrict the zoning or other use
restrictions applicable to the Property. To Seller’s knowledge, there is no
plan, study or effort by any governmental authority or agency or any private
party or entity that in any way affects or would affect the authorization of the
current use and operation of the Property.
4.1.17    To Seller’s knowledge, the Property contains sufficient parking in
compliance with all applicable laws, ordinances, regulations, restrictions, and
covenants.
4.1.18    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.19    Except as detailed in the Property Information provided by Seller to
Buyer, to Seller’s knowledge, there are no Hazardous Materials (as defined
below) stored on,

 
8
 
 




--------------------------------------------------------------------------------



incorporated into, located on, present in or used on the Property in violation
of, and requiring remediation under, any laws, ordinances, statutes, codes,
rules or regulations. For purposes of this Agreement, the term “Hazardous
Materials” shall mean any substance which is or contains: (i) any “hazardous
substance” as now or hereafter defined in Section 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601, et seq.) (“CERCLA”) or any regulations promulgated under CERCLA;
(ii) any “hazardous waste” as now or hereafter defined in the Recourse
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.); (iv) gasoline, diesel fuel
or other petroleum hydrocarbons; (v) asbestos and asbestos containing materials,
in any form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas: and (viii) any additional substances or materials which are now
or hereafter classified or considered to be hazardous or toxic under any laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders
and decrees now or hereafter enacted, promulgated, or amended, of the United
States, the state, the county, the city or any other political subdivision in
which the Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property or the use of the Property relating to pollution, the protection or
regulation of human health, natural resources or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or waste into the
environment (including, without limitation, ambient air, surface water, ground
water or land or soil). Seller has received no notice that the Property or any
portion thereof contains any form of toxic mold. No treatment has been
undertaken by Seller with respect to termite or similar infestation, fungi, or
dry rot on the Property other than normal periodic service, and to the best of
Seller’s knowledge, there is no damage to any portion of the Property from
termite or similar infestation, fungi or dry rot.
4.1.20    There are no claims pending or unpaid bills which would result in the
creation of any lien on the Property for any improvements completed or in
progress, including, but not limited to, water, sewage, street paving,
electrical or power improvements. There are no delinquent bills or claims in
connection with any repair of the Property or other work or material purchased
in connection with the Property which will not be paid by or at the Closing or
placed in escrow pursuant to the provisions of this Agreement.
4.1.21    Seller has received no notices or requests from any insurance company
issuing any policy of insurance covering the Property requesting the performance
of any work with respect to the Property or the Improvements located thereon
which has not been fully complied with. The Property is currently insured at
commercially reasonable levels for like assets in the geographical vicinity of
the Property.
4.1.22    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with, nor does Seller have any
knowledge that Seller is not in compliance with, all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, to Seller’s knowledge, Seller has
timely filed all

 
9
 
 




--------------------------------------------------------------------------------



reports, data and other information required to be filed with such commissions,
boards, bureaus and agencies where a failure to file timely would have a
material adverse effect on the transactions contemplated hereby or the intended
operation of the Land and Improvements.
4.1.23    There are no on-site employees of Seller at the Property, and upon the
Closing Date, Buyer shall have no obligation to employ or continue to employ any
individual employed by Seller or its affiliates in connection with the Property.
4.1.24    Seller has not withheld any information within its possession or of
which it is actually aware regarding the Property that would reasonably be
considered by an experienced purchaser to be material to that purchaser’s
decision to acquire the Property.
4.1.25    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true and
accurate in every material respect as of the date hereof and at the Closing, the
foregoing representations and warranties of Seller shall be remade as of the
Closing Date, and Seller has not failed to disclose any fact to Buyer necessary
to make the statements herein or otherwise provided in connection with the
transactions contemplated hereunder not misleading and Seller has no knowledge
or information of any facts, circumstances, or conditions that are inconsistent
with the representations and warranties contained herein. Seller shall promptly
inform Buyer in writing if (i) there occurs any material adverse change known to
Seller in the condition, financial or otherwise, of the Property, or the
operation thereof, at any time prior to the Closing Date, (ii) any information,
document, agreement or other material delivered to Buyer is amended, superseded,
modified or supplemented, or (iii) any event or condition known to Seller occurs
prior to the Closing, which causes a change in the facts relating to, or the
truth of, any of the representations or warranties.
4.1.26    Seller represents and warrants to Buyer that all of the Property
Information in Seller’s possession has been made available to Buyer on or prior
to the date that is no later than three (3) Business Days after the Effective
Date.
4.1.27    As used herein, “to Seller’s knowledge” shall be deemed to mean the
knowledge of Mike Belew. Seller represents and warrants to Buyer that Mike Belew
is the individual who is most knowledgeable regarding each of the above
statements which are qualified by the phrase “to Seller’s knowledge”. Further,
any of the above statements on behalf of the Seller that are qualified by the
phrase “to Seller’s knowledge” or “Seller has no knowledge” or similar phrases
shall mean, and are intended to indicate, that (i) no information has come to
the attention of the Seller which would give the Seller actual knowledge of the
existence or absence of such facts, conditions or circumstances; (ii) Seller’s
“knowledge” includes Seller’s actual knowledge as of the date of execution of
this Agreement and excludes any imputed or constructive knowledge respecting the
existence or absence of any such facts, circumstances or conditions; and (iii)
Seller has not made, and is not required to make, any independent investigation
of the facts.
4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:



 
10
 
 




--------------------------------------------------------------------------------



4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.
4.2.3    The execution, delivery and performance of this Agreement and all
documents contemplated hereby by Buyer have been duly and validly authorized by
all necessary action on the part of Buyer, and all required consents and
approvals have been duly obtained and will not result in a breach of any of the
terms or provisions of, or constitute a default under any indenture, agreement
or instrument to which Buyer is a party. This Agreement is a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive for a period of twelve (12) months
following the Closing Date.
4.4    Property Conveyed “As Is”. Except as may be otherwise expressly provided
herein, in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer acknowledges and agrees that
Buyer is acquiring the Property subject to all existing laws, ordinances, rules
and regulations, and that neither Seller nor any of Seller’s agents,
representatives and attorneys (collectively, “Seller’s Agents”) have made any
warranties, representations or statements regarding the availability of any
approvals, or the laws, ordinances, rules or regulations of any governmental or
quasi-governmental body, entity, district or agency having authority with
respect to the ownership, possession, development, occupancy, condition and/or
use of the Property except as expressly provided herein. Buyer moreover
acknowledges that: (i) Buyer is a sophisticated investor, knowledgeable and
experienced in the financial and business risks attendant to an investment of
real property and capable of evaluating the merits and risks of entering into
this Agreement and purchasing the Property, (ii) that Buyer has entered into
this Agreement with the intention of relying upon its own or its experts
investigation of the physical, environmental, economic and legal condition of
the Property, including, without limitation, the compliance of the Property with
laws and governmental regulations and the operation of the Property, and (iii)
that Buyer is not relying on any representations and warranties made by Seller
or anyone acting or claiming to act on Seller’s behalf concerning the Property
except as expressly provided herein in Section 4.1. Buyer further acknowledges
that it has not received from Seller any accounting, tax, legal, architectural,
engineering, property management or other advice with respect to this
transaction and is relying upon the advice of its own accounting, tax, legal,
architectural, engineering, property management and other advisors. Except as
otherwise expressly set forth herein, Buyer shall purchase the Property in its
“As-Is, Where Is” condition on the Closing Date and assumes the

 
11
 
 




--------------------------------------------------------------------------------



risk that adverse physical, environmental, economic or legal conditions may not
have been revealed by its investigations. Buyer has or will independently
investigate and verify to Buyer’s satisfaction the extent of any limitations of
uses of the Property. At Closing, Buyer shall execute and deliver to Seller the
As-Is Certificate attached hereto as Exhibit “D”.
4.5    Seller Covenants Prior to Closing.
4.5.1    Leasing Activities; Work. Seller shall not, from and after the
Effective Date, enter into any lease affecting the Property or any modification
or amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s sole and absolute discretion. From and after the Effective Date, Seller
shall copy Buyer on any and all correspondence received from or sent to tenants
regarding the Tenant Leases, including any notices from Tenants regarding work
or alterations by Tenants. From and after the Effective Date, Seller shall not
undertake any construction, repairs, alterations or improvements to the
Property, nor order materials for installation on the Property, in each case
costing in excess of Twenty Five Thousand and No/100 Dollars ($25,000.00),
without Buyer’s prior written consent, which may be withheld in Buyer’s sole
discretion unless Seller agrees in writing to discharge any liens arising from
such work or materials. From and after the Effective Date, to the extent Seller
has such rights under the applicable Tenant Lease, Seller shall not authorize
any Tenant to undertake any construction, repairs, alterations or improvements
to the Property, nor order materials for installation on the Property, without
Buyer’s prior written consent, which may be withheld in Buyer’s sole discretion
unless Seller agrees in writing to discharge any liens arising from such work or
materials. From and after the Effective Date, Seller shall, and shall (as to any
such work authorized by landlord) cause Tenants to, promptly pay for any such
work or materials, obtain lien waivers from contractors, subcontractors, or
suppliers performing such work or supplying such materials, and take all other
actions necessary to avoid a lien being placed on the Property prior to Closing.
4.5.2    Property Contracts. Seller shall not, from and after the Effective
Date, enter into any new service contracts for the Property or modifications,
renewals or terminations of any existing Contracts, without the written consent
of Buyer, which consent may be given or withheld in Buyer’s sole and absolute
discretion.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Property.



 
12
 
 




--------------------------------------------------------------------------------



4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.
4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall immediately notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.
4.5.8    Cooperation with S-X 3-14 Audit and Comfort Letter. Seller acknowledges
that that it is Buyer’s intention that the ultimate acquirer of the Property
will be affiliated with a publicly registered company (“Registered Company”). 
Seller acknowledges that it has been advised that if such acquirer is affiliated
with a Registered Company, such Registered Company (and such acquirer) are
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent pre-acquisition fiscal year
(the “Audited Year”) and the current fiscal year through the date of acquisition
(the “Stub Period”) for the Property. To assist Buyer and Registered Company in
preparing the SEC Filings, the Seller covenants and agrees no later than five
(5) Business Days after the Effective Date, Seller shall provide Buyer and the
Registered Company with the following information (to the extent such items are
not duplicative of items contained in the Property Information): (i) access to
bank statements for the Audited Year and Stub Period; (ii) rent roll as of the
end of the Audited Year and Stub Period; (iii) operating statements for the
Audited Year and Stub Period; (iv) access to the general ledger for the Audited
Year and Stub Period; (v) cash receipts schedule for each month in the Audited
Year and Stub Period; (vi) access to invoice for expenses and capital
improvements in the Audited Year and Stub Period; (vii) accounts payable ledger
and accrued expense reconciliations; (viii) check register for the 3-months
following the Audited Year and Stub Period; (ix) all leases; (x) copies of all
insurance documentation for the Audited Year and Stub Period and (xi) copies of
accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period. In addition, no later than five (5)
Business Days prior to the Closing Date, Seller shall provide to Buyer: (1) a
signed representation letter in the form attached hereto as Exhibit “H”; (2) a
signed audit request letter in the form attached hereto as Exhibit “I”; and (3)
a signed audit response letter from Seller’s attorney as called for, and
containing the information described in, Exhibit “I”. In the event Buyer’s
auditors are required to produce a comfort letter and the auditors require
supporting financial documentation for such comfort letter, Seller agrees to
reasonably cooperate to provide such documentation in response to reasonable
requests for such documentation; provided, however, Seller shall only be
required

 
13
 
 




--------------------------------------------------------------------------------



to produce documentation in its possession, Seller shall not be required to make
any representations or warranties regarding the documentation, and Buyer shall
reimburse Seller for any actually incurred out-of-pocket costs in producing such
documentation. Buyer acknowledges that Seller does not have audited financial
statements. Buyer agrees that it will only require Seller to audit its
financials if such audit is requested by the Securities and Exchange Commission,
and Buyer will pay the actual expenses associated with such audit of Seller’s
financials.
4.6    Indemnifications.
4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, from and after Closing, Seller agrees to indemnify, defend and
hold Buyer and its officers, directors, partners, members, agents, employees,
affiliates, attorneys, heirs, successors and assigns (collectively, “Buyer’s
Indemnified Parties”) harmless from and against any and all liabilities, liens,
claims, damages, costs, expenses, suits or judgments paid or incurred by any of
Buyer’s Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to: (i) the ownership, maintenance, or operation of the
Property and accruing prior to Closing and first becoming known to Buyer after
Closing; (ii) any breach or nonperformance by Seller of any provision or
covenant contained in this Agreement or in any certificate or other instrument
or document furnished (or to be furnished) by Seller with respect to the
transactions contemplated hereunder which first becomes known to Buyer after
Closing; (iii) any liability arising because of a breach of lease, breach of
contract or other matter related to the Property which occurred or arose or is
alleged to have occurred or arisen prior to Closing and which is not solely due
to actions taken by Buyer and which first becomes known to Buyer after Closing;
or (iv) the breach of any representation or warranty of Seller contained in this
Agreement which first becomes known to Buyer after Closing. The indemnities set
forth in this Section shall survive Closing without limitation; provided,
however, that the indemnities set forth in this Section shall not apply to the
extent of any item that by this Agreement specifically becomes the obligation of
Buyer after the Closing pursuant to the terms and conditions of this Agreement.
4.6.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, from and after Closing, Buyer agrees to indemnify, defend and
hold Seller and its officers, directors, partners, members, agents, employees,
affiliates, attorneys, heirs, successors and assigns (collectively, “Seller’s
Indemnified Parties”) harmless from and against any and all liabilities, liens,
claims, damages, costs, expenses, suits or judgments paid or incurred by any of
Seller’s Indemnified Parties and all expenses related thereto, including,
without limitation, court costs and reasonable attorneys’ fees arising out of or
in any way connected or related to: (i) the ownership, maintenance, or operation
of the Property and arising from events or conditions that occur entirely after
the Closing; (ii) any breach or nonperformance by Buyer of any provision or
covenant contained in this Agreement or in any certificate or other instrument
or document furnished (or to be furnished) by Buyer with respect to the
transactions contemplated hereunder which first becomes known to Seller after
Closing; (iii) any liability arising because of a breach of lease, breachof
contract or other matter related to the Property which occurred or is alleged to
have occurred after Closing and which is not due to actions taken by Seller; or
(iv) the breach of any representation, warranty or covenant of Buyer contained
in this Agreement which first becomes known to Seller after Closing. The
indemnities set forth in this Section shall survive

 
14
 
 




--------------------------------------------------------------------------------



Closing without limitation; provided, however, that the indemnities set forth in
this Section shall not apply to the extent of any item that specifically remains
the obligation of Seller after the Closing pursuant to the terms and conditions
of this Agreement.
ARTICLE IV.
CLOSING
5.1    Escrow Agent. The Closing shall occur through the escrow opened at Escrow
Agent. Escrow Agent is designated, authorized and instructed to act as Escrow
Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified; (ii)
state the modification in full; and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent. Upon receipt of the Agreement,
Escrow Agent shall acknowledge the opening of escrow as described below and its
agreement to act as the Escrow Agent hereunder by: (1) executing the Consent of
Escrow Agent attached hereto; and (2) delivering a copy of the executed Consent
to Seller and Buyer.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller, in Buyer’s sole and absolute discretion.
5.4.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
5.4.2    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates executed by each Tenant (each, a
“Tenant Estoppel”) leasing 3,000 square feet or more (each, a “Major Tenant”)
and by Tenants leasing, collectively, at least eighty-five percent (85%) of the
leased square footage of the Improvements. Each estoppel certificate shall be in
a form substantially similar to Exhibit “E” attached hereto, and in addition, no
later than two (2) Business Days prior to the date on which Seller intends to
distribute the estoppelcertificates to the Tenants for their completion, Seller
shall deliver the draft estoppel certificates to Buyer for Buyer’s review and
approval, which approval shall not be unreasonably withheld. Such estoppel
certificates shall be consistent with the respective Tenant Lease, shall not
reveal any default by Seller and/or Tenant, any right to offset rent by the
Tenant, or any claim of the same, be dated no earlier than thirty (30) days
prior to Closing and shall be

 
15
 
 




--------------------------------------------------------------------------------



otherwise reasonably acceptable to Buyer. Seller shall use commercially
reasonable efforts to obtain each Tenant Estoppel.
5.4.3    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each restrictive covenant,
declaration and/or reciprocal easement agreement of record, which estoppel
certificate shall: (i) be executed by each party entitled to enforce such
document; (ii) confirm that such document is in full force and effect,
unmodified except as revealed by the Preliminary Report; (iii) confirm that
there are no defaults by Seller and/or the Property under such document; (iv)
confirm that there are no outstanding sums owed by Seller and/or the Property;
(v) confirm that there are no outstanding construction or similar obligations of
Seller and/or the Property; (vi) be dated no earlier than thirty (30) days prior
to Closing; and (vii) be otherwise reasonably acceptable to Buyer. Seller shall
use commercially reasonable efforts to obtain each such estoppel certificate.
5.4.4    On the Closing Date, all of the representations and warranties of
Seller set forth in Article IV hereof shall be true, accurate and complete.
5.4.5    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Property in an amount equal to the Purchase
Price, conforming to the Required Title Condition set forth in Section 2.2
above, subject to the Permitted Defects, and containing such endorsements as
Buyer shall have reasonably required.
5.4.6    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.
5.4.7    No Major Tenant shall be in default under its Lease. No Major Tenant
shall have given notice that it is terminating a Tenant Lease prior to the
termination date stated in such Tenant Lease. No Major Tenant shall have filed
bankruptcy or sought any similar debtor protective measure or be the subject of
an involuntary bankruptcy.
5.4.8    There shall be no change in the zoning classification or the zoning
ordinances or regulations affecting the Property from that existing as of the
conclusion of the Due Diligence Period.
5.4.9    Except as disclosed in the Property Information, on the Closing Date,
no action or proceeding shall have been instituted or be threatened before any
court or governmental authority (a) that relates to the Property and affects the
Property after the Closing Date or (b) that seeks to restrain or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of, this Agreement or the consummation of the transactions contemplated herein,
unless Seller has demonstrated, to Buyer’s reasonable satisfaction, that any
costs and liabilities to be incurred in connection with such matters are fully
covered by Seller’s insurance (subject to commercially reasonable deductibles
paid Seller) and Seller provides a written commitment to assign all proceeds
therefrom to Buyer and add Buyer as an additional insured party under such
insurance policy.
5.4.10    As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against

 
16
 
 




--------------------------------------------------------------------------------



Seller an involuntary case, nor shall Seller have consented to the appointment
of a Custodian of it or for all or any substantial part of its property, nor
shall a court of competent jurisdiction have entered an order or decree under
any Bankruptcy Law that is for relief against Seller in an involuntary case or
appoints a Custodian of Seller for all or any substantial part of its property.
The term “Bankruptcy Law” means Title 11, U.S. Code, or any similar state law
for the relief of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.
5.4.11    Seller shall have caused all material warranties and guaranties from
manufacturers, contractors, subcontractors, suppliers and installers that are
assignable to be assigned to Buyer effective as of the Closing Date.
The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. Buyer shall provide Seller with written notice of any failure to
satisfy or perform any condition set forth in this Section 5.4, and Seller shall
have five (5) days from receipt of such notice to cure such failure. The Closing
Date shall be postponed by the number of days it takes Seller to effectuate such
cure. At all times Buyer has the right to waive any condition by giving written
notice of such waiver to Seller and Escrow Agent. Such waiver or waivers must be
in writing to Seller. In the event of a failure to satisfy the conditions
precedent set forth in this Section 5.4 or in the event that Buyer believes, in
good faith, that any condition will not be timely satisfied, Buyer may terminate
the entirety of this Agreement upon written notice to Seller, in which event the
entire Deposit (less the Independent Contract Consideration) shall be promptly
returned to Buyer and the parties shall have no further obligations, except
those which expressly survive termination of this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, in the event of the
failure of any condition set forth in this Section 5.4, if such failure
constitutes a breach or default of Seller’s covenants, representations or
warranties, Seller shall remain liable for such breach or default as otherwise
set forth in this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true and correct.
5.5.3    Buyer’s delivery to Escrow Agent, by wire transfer of immediately
available federal funds, the balance of the Purchase Price, in accordance with
Section 1.2 above, on or before 12:00 p.m. the day of Closing.



 
17
 
 




--------------------------------------------------------------------------------



5.5.4    Such evidence of the authority and capacity of Buyer and its
representatives as Seller or Escrow Agent may reasonably require.
The conditions set forth in this Section 5.5 are solely for the benefit of
Seller and may be waived only by Seller in writing, in Seller’s sole and
absolute discretion. Seller shall provide Buyer with written notice of any
failure to satisfy or perform any condition set forth in this Section 5.5, and
Seller shall have five (5) days from receipt of such notice to cure such
failure. The Closing Date shall be postponed by the number of days it takes
Buyer to effectuate such cure. At all times Seller has the right to waive any
condition by giving written notice of such waiver to Buyer and Escrow Agent.
Such waiver or waivers must be in writing to Buyer. In the event of a failure to
satisfy the conditions precedent set forth in this Section 5.5 or in the event
that Seller believes, in good faith, that any condition will not be timely
satisfied, Seller may terminate the entirety of this Agreement upon written
notice to Buyer, in which event the entire Deposit shall be promptly paid to
Seller and the parties shall have no further obligations, except those which
expressly survive termination of this Agreement.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items:
5.6.1    A duly executed and acknowledged Special Warranty Deed, that conveys
title to the Real Property in favor of Buyer, subject to the Permitted Defects,
in substantially the same form as Exhibit “F” attached hereto and that is
otherwise recordable in the jurisdiction where the Property is located;
5.6.2    Two (2) counterpart originals of a bill of sale, assignment and
assumption of leases and contracts duly and originally executed by Seller, in
substantially the form attached hereto as Exhibit “G,” which shall transfer,
convey, sell, assign and set over to Buyer all of Seller’s right, title and
interest in and to the: (i) the Personal Property; (ii) Tenant Leases; (iii) the
Warranties and Permits; and (iv) any Contracts Buyer elects to assume in
accordance with the terms of this Agreement (the “Bill of Sale”).
5.6.3    Originals of the Approved Tenant Estoppels and complete original or
copies of Tenant Leases (with all amendments and modifications thereto) relating
to the Property.
5.6.4    One (1) original updated Rent Roll certified by Seller as being true
and accurate as of the Closing Date.
5.6.5    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.
5.6.6    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.7    A Tenant Notice (as defined below) for each Tenant Lease.



 
18
 
 




--------------------------------------------------------------------------------



5.6.8    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens; (ii)
parties in possession; (iii) the status and capacity of Seller and the authority
of the person or persons who are executing the various documents on behalf of
Seller in connection with the sale of the Property; and/or (iv) any other matter
reasonably required to enable the Title Company to issue the Title Policy and
endorsements thereto.
5.6.9    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and/or warranties.
5.6.10    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.11    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.
5.6.12    Post-Closing Escrow Agreement. Two (2) originals of the Post-Closing
Escrow Agreement (as defined in Section 5.12 below), duly executed by Seller.
5.6.13    Master Lease. One (1) original of the Master Lease (as defined in
Section 5.13 below), duly executed by Seller.
5.6.14    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.7    Buyer’s Deliveries. At the Closing or on the date otherwise specified
below, Buyer shall deliver or cause to be delivered to Seller, at Buyer’s sole
expense, each of the following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.
5.7.2    Two (2) counterpart originals of the Bill of Sale duly and originally
executed by Buyer, and a duly executed Closing Statement.
5.7.3    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.
5.7.4    Post-Closing Escrow Agreement. Two (2) originals of the Post-Closing
Escrow Agreement, duly executed by Buyer.





 
19
 
 




--------------------------------------------------------------------------------



5.7.5    Master Lease. One (1) original of the Master Lease, duly executed by
Buyer.
5.7.6    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay all costs associated with
its investigation of the Property, including the cost of UCC Searches,
appraisals, architectural, engineering, credit and environmental reports. Seller
shall pay: (i) one-half (½) of Escrow Agent’s fees, costs and expenses, (ii) the
premium for the Title Policy for the Property, (iii) all costs associated with
the cure or removal of any title objections by Buyer that Seller is obligated or
agrees to remove or cure (“Curative Costs”), and (iv) all transfer taxes, if
any. Buyer shall pay: (i) one-half (½) of Escrow Agent’s fees, costs and
expenses, (ii) the cost of the Survey, (iii) all charges, premiums and fees for
any and all endorsements to the Title Policy other than Curative Costs, (iv) all
mortgage taxes, if any, and (v) a credit to Seller to pay the costs charged by
Seller’s attorney to provide the audit response letter further described below
in Section 4.5.8, in an amount not to exceed Two Thousand and No/100 Dollars
($2,000.00). All Closing costs not described above shall be borne by Seller and
Buyer, respectively, in the matter customarily borne by sellers and buyers,
respectively, of real property in the county in which the Real Property is
located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section 5.8.2. For
purposes of calculating prorations, Buyer shall be deemed to be in title to the
Property, and therefore entitled to the income and responsible for the expenses,
for the entire day upon which the Closing occurs. Except as hereinafter
expressly provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents under Tenant
Leases collected by Seller prior to the Closing Date and allocable to the period
from and after the Closing Date based upon the actual number of days in the
month. No credit shall be given Seller for accrued and unpaid rent or any other
non-current sums due from tenants until these sums are
paid, and Seller shall retain the right to collect any such rent provided Seller
does not sue to evict any tenants or terminate any Tenant Leases. Buyer shall
cooperate with Seller after the Closing Date to collect any rent under the
Tenant Leases which has accrued as of the Closing Date; provided, however, Buyer
shall not be obligated to sue any tenants or exercise any legal remedies under
the Tenant Leases or to incur any expense over and above its own regular
collection expenses. All payments collected from tenants after the Closing Date
shall first be applied to the month in which the Closing occurs, then to any
rent due to Buyer for the period after the Closing Date and finally to any rent
due to Seller for the periods prior to Closing Date;

 
20
 
 




--------------------------------------------------------------------------------



provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e., property taxes, where a proration was based
upon an estimate for the year of Closing, a post closing “true up” will be
performed for the actual expense to determine Seller and Buyer obligation for
their ownership period for the year of Closing. Each party will be responsible
for any CAM Charges “true up” necessary to the extent that any Tenant Lease
provides for a “true up”.
(c)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. If the most recent tax assessment and levy is
not for the current tax year, then the parties shall reprorate within sixty (60)
days of the receipt of the tax assessment and levy for the current tax year. If
after the Closing there is any retroactive increase in the real or personal
property taxes or assessments imposed of the Property: (1) if such increase
relates to the tax year in which the Closing occurred, then such increase shall
be prorated by Seller and Buyer on a per diem basis based on their respective
periods of ownership during their period to which such increase applies, (2) if
such increase relates to any tax year subsequent to the tax year which the
Closing occurred, then such increase shall be the obligation of Buyer, and (3)
if such increase relates to any tax year prior to the tax year in which the
Closing occurred, then such increase shall be the obligation of Seller. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period shall belong to Buyer following the Closing, except that
if prior to the end of the Due Diligence Period Seller has applied for a
property tax refund or has appealed the county assessor’s valuation of the
Property for any period of time prior to the Closing Date, then Seller shall be
entitled to any refund applicable to such period.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
 

 
21
 
 




--------------------------------------------------------------------------------



service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller; (ii) none
of the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the Closing
Date; and (iii) utilities, including telephone, electricity, water, and gas,
shall be read on the Closing Date and Buyer shall be responsible for all the
necessary actions needed to arrange for utilities to be transferred to the name
of Buyer on the Closing Date, including the posting of any required deposits and
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to the Closing Date, and any utility deposits which it or its predecessors
may have posted. Accordingly, there will be no prorations for debt service,
insurance or utilities. In the event a meter reading is unavailable for any
particular utility, such utility shall be prorated in the manner provided in
Section 5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Credits.
(a)    Security Deposits, Rent Concessions, Tenant Improvement Allowances and
Other Tenant Credits. Buyer shall receive a credit at Closing from Seller in the
amount of the sum of: (i) the tenant deposits under the Tenant Leases; (ii) any
and all rent concessions which related to the current terms of the Tenant Leases
and are unpaid, unapplied and/or unutilized; and (iii) any and all tenant
improvement allowances which relate to the current terms of the Tenant Leases
and are unpaid, unapplied and/or unutilized. As used in the foregoing, “current
terms” shall not be construed to include any renewal periods unless a tenant is
in a renewal period as of Closing.
(b)    Leasing Commissions. Buyer shall receive a credit at Closing from Seller
in the amount of any and all leasing commissions which relate to the current
term of the Tenant Leases and are unpaid.
5.8.4    Calculation / Re-prorations. Seller shall prepare and deliver to Buyer
no later than three (3) Business Days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement and to the extent Seller does not
timely deliver the estimated closing statement to Buyer, Buyer shall have the
right, but not the obligation, to extend the Closing Date by the number of days
Seller is delinquent in delivering such estimated closing statement to Buyer.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the

 
22
 
 




--------------------------------------------------------------------------------



basis of the best data then available and adjusted when the information is
available in accordance with this subsection. Buyer shall notify Seller within
two (2) days after its receipt of such estimated closing statement of any items
which Buyer disputes and the parties shall attempt in good faith to reconcile
any differences not later than one (1) day before the Closing Date. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties shall be referred to therein as the “Closing Statement.” If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty five (60) days after the Closing Date (except
with respect to CAM Charges, taxes and assessments, in which case such
adjustment shall be made within sixty five (60) days after the information
necessary to perform such adjustment is available), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.
5.8.5    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section 5.8.5.
5.8.6    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those Monetary Liens that
are not permitted as part of the Required Title Condition or Permitted Defects,
utilizing proceeds of the Purchase Price to which Seller shall be entitled upon
Closing and funds (if any) deposited in Escrow by Seller.
5.9.2    Distribution of Funds. Deliver (i) to Seller, or order, the Purchase
Price, adjusted for prorations, charges and other credits and debits provided
for herein; and (ii) to Buyer, or order, any excess funds delivered to Escrow
Agent by Buyer. Such funds shall be delivered by wire transfer or cashier’s
check in accordance with instructions for Seller and Buyer; if no instructions
are given, Escrow Agent shall deliver such funds by Escrow Agent’s check via
overnight courier (or as otherwise requested by the intended recipient) to the
appropriate party at the address set forth for notice in this Agreement.
5.9.3    Delivery of Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient) as soon as such documents are available:
(i) the Title Policy to Buyer; (ii) each other non-recorded document received
hereunder to the payee or person acquiring rights thereunder or for whose
benefit said document was acquired; (iii) a copy of each recorded document,
conformed to show the recording data thereon, to each party; and (iv) a fully
executed original of each other closing document. Escrow Agent’s consent to this
Agreement is Escrow Agent’s acknowledgment that Escrow Agent is irrevocably
committed to insure the GAP



 
23
 
 




--------------------------------------------------------------------------------





with regard to the Title Policy, in which case Escrow Agent may disburse closing
funds prior to recording.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing a written notice of the acquisition of the Property
by Buyer, in sufficient copies for transmittal to each tenant affected by the
sale and purchase of the Property and properly addressed to each tenant. Such
notice shall be prepared by Seller, at Seller’s sole cost and expense, and
approved by Buyer, in its reasonable discretion, and shall notify the tenant of
the sale and transfer and shall contain appropriate instructions relating to the
payment of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law (each, a “Tenant Notice”).
Unless a different procedure is required by applicable law, in which event such
law shall be controlling, Seller agrees to transmit or otherwise deliver such
letters to the tenants under the Tenant Leases promptly after the Closing.
5.12    Holdback. At Closing, Escrow Agent shall withhold, for a period of six
(6) months following the Closing Date, from proceeds which would otherwise be
distributed to Seller, the sum of Two Hundred Thousand and No/100 Dollars
($200,000.00) (the “Holdback”). The Holdback shall be held and disbursed by
Escrow Agent in compliance with a post-closing escrow agreement to be executed
and delivered at Closing by Buyer, Seller and Escrow Agent in the form attached
hereto as Exhibit “J” (the “Post-Closing Escrow Agreement”).
5.13    Master Lease. At Closing, the parties shall enter into a master lease
under which Buyer shall master lease the approximately 3,037 square feet of
space previously occupied by Physical Therapy Services at the Waterfront,
L.L.C., for a period of sixty (60) months at the rent set forth below, in a form
to be agreed to by the parties within thirty (30) calendar days after the
Effective Date and to be executed and delivered at Closing by Buyer and Seller
(the “Master Lease”):
Date
Monthly Rent
Annual Rent
Rent per Square Foot
5/1/2014 – 4/30/2015
$3,543.16
$42,517.92
$14.00
5/1/2015 – 4/30/2016
$3,596.31
$43,155.72
$14.21
5/1/2016 – 4/30/2017
$3,650.25
$43,803.00
$14.42
5/1/2017 – 4/30/2018
$3,705.00
$44,460.00
$14.64
5/1/2018 – 4/30/2019
$3,760.58
$45,126.96
$14.86
5/1/2019 – 6/30/2019
$3,816.99
$45,803.88
$15.08

In the event the parties have been unable to agree on the form of Master Lease
within thirty (30) calendar days after the Effective Date despite their good
faith efforts, and one or both parties desire to terminate this Agreement rather
than waiving the condition of the Master Lease or continuing negotiations
relating to the Master Lease, then either party may terminate this

 
24
 
 




--------------------------------------------------------------------------------



Agreement upon written notice to the other party. In such event, this Agreement
shall terminate, the Deposit (less the Independent Contract Consideration) shall
be returned to Buyer, and Seller and Buyer shall thereupon be discharged from
any further liability to the other arising from this Agreement (except with
respect to provisions of this Agreement which recite that they survive
termination). Buyer shall not be entitled to reimbursement of out-of-pocket
costs as described in Section 6.2(c)(2) in the event of termination under this
section by either party.

ARTICLE VI.
TERMINATION AND DEFAULT
6.1    Buyer’s Default. If the sale contemplated hereby is not consummated
because of a default by Buyer in its obligation to purchase the Property in
accordance with the terms of this Agreement after Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such breach. Buyer and Seller agree that Seller’s right to retain the
Deposit shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure
to purchase the Property in accordance with the terms of this Agreement after
Seller has performed. Seller hereby waives any right to an action for specific
performance of any provisions of this Agreement.    
6.2    Seller’s Default.
6.2.1    If, prior to Closing, Seller is in default under this Agreement or
causes the failure of a condition precedent set forth in Section 5.4 hereof that
is (i) within Seller’s control and (ii) such failure is not cured within five
(5) days of receiving written notice from Buyer, Buyer shall have the right to
elect, in its sole and absolute discretion to:
(a)    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price.
(b)    Seek specific performance against Seller, so long as such action for
specific performance is filed within ninety (90) days of Seller’s breach or
default under this Agreement, in which event the Closing Date will be
automatically extended as necessary for Buyer to prosecute such action.
Notwithstanding the foregoing, if specific performance is made unavailable as a
remedy to Buyer by Seller’s affirmative acts or intentional omissions, Buyer
will be entitled to pursue all rights and remedies available at law or in
equity.
(c)    Terminate this Agreement by notice to Seller to that effect, in which
event the parties hereto shall have no further obligations hereunder, except
those which survive termination hereof, and to (1) recover the full amount of
the Deposit (less the

 
25
 
 




--------------------------------------------------------------------------------



Independent Contract Consideration), and (2) receive reimbursement from Seller
of Buyer’s actually incurred out-of-pocket costs paid to third parties, for
which invoices shall be provided by Buyer prior to payment being required from
Seller, in conjunction with this Agreement in an amount not to exceed One
Hundred Thousand and No/100 Dollars ($100,000.00).
6.2.2    If Seller is in default under this Agreement following the Closing
Date, including a breach of any representations and warranties set forth in
Section 4.1 hereof, then Buyer’s sole and exclusive remedies shall be to obtain
the Escrow Funds (as defined in the Post-Closing Escrow Agreement) and pursue
Seller for an additional amount up to One Hundred Thousand and No/100 Dollars
($100,000.00), with such additional amount being in addition to the amount of
the Escrow Funds..
6.2.3    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement.

ARTICLE VII.
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty is insured (subject to the applicable deductible) and
results in loss or damage in an amount valued greater than One Hundred Fifty
Thousand and No/100 Dollars ($150,000.00); (ii) the casualty is uninsured and
results in loss or damage in an amount valued greater than Twenty Five Thousand
and No/100 Dollars ($25,000.00); or (iii) the nature of such casualty results in
a circumstance whereby a Major Tenant under the Tenant Leases gives notice of
termination under its Tenant Lease, then Buyer, in its sole and absolute
discretion, may elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage (including, without
limitation, any business or rental interruption proceeds) plus a credit for any
deductible under said policy if the casualty is insured. If the casualty is
uninsured, Buyer shall receive a credit for the uninsured loss in an amount up
to Twenty Five Thousand and No/100 Dollars ($25,000.00); or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit (less the Independent Contract Consideration)
shall be promptly returned to Buyer.
Such right must be exercised within ninety (90) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect (b)
above.
7.2    Condemnation. In the event that a condemnation proceeding shall be
initiated against any portion of the Real Property prior to the Closing, then
Buyer, in Buyer’s sole and absolute discretion, may elect either to:

 
26
 
 




--------------------------------------------------------------------------------



(a)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit (less the Independent Contract Consideration)
shall be promptly returned to Buyer; or
(b)    acquire the Property as is (without reduction in the Purchase Price).
In all other cases, or if Buyer elects to proceed under Section 7.2(b), Buyer
shall purchase the Property in accordance with the terms hereof (without
reduction in the Purchase Price) and Seller shall assign to Buyer at Closing all
condemnation proceeds payable as a result of such condemnation. Buyer shall be
deemed to have elected to proceed under Section 7.2(b) unless, within ninety
(90) days from the earlier of written notice of the condemnation or Buyer’s
knowledge thereof, Buyer provides Seller with written notice that Buyer elects
to terminate this Agreement pursuant to Section 7.2(a).

ARTICLE VIII.
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
CBRE, Inc. (“Broker”) are or shall be due in respect to this transaction by
reason of any agreement made or which may be alleged to have been made by Buyer
or Seller. At Closing, Seller shall pay all commissions and fees owed to Broker
pursuant to a separate agreement with Broker. Each party agrees to indemnify and
hold harmless the other from and against any and all claims, demands or the cost
or expense thereof, including reasonable attorneys’ fees, arising out of any
broker’s commission, fee or other compensation due or alleged to be due in
connection with the transactions contemplated by this Agreement based upon an
agreement alleged to have been made or other action alleged to have been taken
by the indemnifying party.

ARTICLE IX.
MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding on Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. Buyer may assign its rights under this Agreement to
any entity affiliated with, controlled by, or under common control with Buyer
without seeking or obtaining Seller’s consent., so long as: (i) the assignment
is made in writing at least three (3) business days before Closing; and (ii)
Seller receives written notice of such assignment and

 
27
 
 




--------------------------------------------------------------------------------



documentation that Seller may reasonably require to confirm the satisfaction of
the conditions hereinabove described at least three (3) business days before
Closing. Such assignee will execute an instrument whereby such assignee assumes
the obligations of Buyer under this Agreement. No assignment by Buyer shall
release or otherwise relieve Buyer from any obligations hereunder; provided,
however, that if Closing occurs the assignor (but not the assignee) shall
thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Kansas without regard to the principles of
conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts.
All counterparts shall collectively constitute a single agreement. Originals
transmitted by facsimile or electronic mail shall be considered original in all
respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section 9.7. All notices shall
be in writing and shall be delivered: (i) by courier; (ii) by Federal Express or
other nationally recognized overnight delivery service; (iii) by facsimile; or
(iv) by e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the Business Day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next Business Day. Notices shall be given to the following addresses:
If to Seller:
Wichita MOB Fund I LLC

4706 Broadway Street, Suite 240
Kansas City, Missouri 64112
Attention: Dan Carr
Telephone: 816-285-9553
Facsimile: 816-285-9544
E-mail: dcarr@usfpco.com


And with copies to:
CBC Real Estate Group

4706 Broadway Street, Suite 240





 
28
 
 




--------------------------------------------------------------------------------



Kansas City, Missouri 64112
Attention: Mike Belew
Telephone: (816) 285-9550
Facsimile: (816) 285-9544
E-mail: mbelew@cbcrealestategroup.com
Polsinelli PC
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112
Attention: Daniel T. Murphy
Telephone: (816) 374-0550
Facsimile: (816) 817-0241
E-mail: dmurphy@polsinelli.com
If to Buyer:
℅ Griffin-American Healthcare REIT III, Inc.

18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Attention: Danny Prosky
Telephone: (949) 270-9201
Facsimile: (949) 474-0442
E-mail: dprosky@ahinvestors.com


And with a copy to:
Cox, Castle & Nicholson LLP

2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention: David P. Lari, Esq.
Telephone: (310) 284-2292
Facsimile: (310) 284-2100
E-mail: dlari@coxcastle.com
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.



 
29
 
 




--------------------------------------------------------------------------------



9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day. The last day of any period of time described
herein shall be deemed to end at 11:59 p.m. Central Time.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.
9.12    Survival of Provisions after Closing. Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.
9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
Kansas.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that,

 
30
 
 




--------------------------------------------------------------------------------



consistent with and with a view towards preserving the economic and legal
arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void or unenforceable provision were not contained herein,
and that the rights, obligations and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
9.21    REIT Status. Seller acknowledges that GRIFFIN AMERICAN HEALTHCARE REIT
III is a real estate investment trust (“REIT”). Seller further acknowledges that
as a REIT, GRIFFIN AMERICAN HEALTHCARE REIT III is subject to certain filing and
reporting requirements in accordance with federal laws and regulations,
including, but not limited to, regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Buyer may publically file, disclose, report



 
31
 
 




--------------------------------------------------------------------------------



or publish any and all information related to this transaction that may be
reasonably interpreted as being required by federal law or regulation. Seller
further agrees that it shall fully cooperate with Buyer in complying with any
and all laws, regulations, ordinances, requirements and restrictions in
maintaining its status as a REIT. Seller agrees and acknowledges that Buyer
shall have the right to include a copy of this Agreement as an exhibit to the
Form 8-K filing with the Securities and Exchange Commission. The provisions of
this Section 9.21 shall survive the Closing.
9.22    Non-Solicitation. For the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, Seller covenants and
agrees that it shall not, nor shall it permit any of its Affiliates, or their
successors and assigns, directly or indirectly, to call on or solicit any Tenant
of the Property for the purpose of leasing space to such Tenant at another
property owned, managed, operated or otherwise controlled by Seller or its
Affiliates. For the purposes of this Section 9.22, the term (a) “Affiliate”
means any corporation, limited liability company, partnership, joint venture or
other entity, regardless of how organized or identified, which is directly or
indirectly controlled by Seller, and (b) “control” means, when used with respect
to any person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management
and policies of such person, whether through the ownership of voting securities,
by contract, or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.
9.23    Board Approval. Notwithstanding anything to the contrary contained in
this Agreement, Buyer’s obligation to purchase the Property is conditioned upon
the approval by the Board of Directors of Griffin-American Healthcare REIT III,
Inc. (the “Board”) prior to expiration of the Due Diligence Period, which
approval may be given or denied in the Board’s sole and absolute discretion. In
the event such approval is not given, this Agreement shall terminate, the
Deposit (less the Independent Contract Consideration) shall be returned to Buyer
without any further action required from either Party, and Seller and Buyer
shall thereupon be discharged from any further liability to the other arising
from this Agreement (except with respect to provisions of this Agreement which
recite that they survive termination).





 
32
 
 




--------------------------------------------------------------------------------

                                            

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
WICHITA MOB FUND I LLC,
a Delaware limited liability company
By: /s/ Daniel Carr
Name: Daniel Carr
Its: Member





 
1
 
 




--------------------------------------------------------------------------------

                                            

BUYER:
GAHC3 WICHITA KS MOB, LLC,
a Delaware limited liability company


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited
partnership
Its:       Sole Member


By: 
Griffin-American Healthcare REIT

III, Inc.,             
a Maryland corporation
Its:       General Partner
By: /s/ Danny Prosky
Name: Danny Prosky
Its: President and Chief Operating Officer







 
2
 
 




--------------------------------------------------------------------------------

                                            

CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (i)
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED: July 25, 2014
FIRST AMERICAN TITLE

INSURANCE COMPANY
By: /s/ Brian S. Serikaku    
Name: Brian S. Serikaku    
Its: Escrow Officer    



 
3
 
 


